Citation Nr: 0307719	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-15 228	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1981 to 
November 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the RO which denied service connection for 
residuals of a left Achilles tendon injury.


FINDINGS OF FACT

The evidence of record establishes that the veteran's 
Achilles tendonitis with chronic posterior tibial tendon 
irritation is related to service.


CONCLUSION OF LAW

Achilles tendonitis with chronic posterior tibial tendon 
irritation was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159(c)-
(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed May 2000 rating 
action, and were provided a Statement of the Case dated in 
June 2000 and a Supplemental Statement of the Case in May 
2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
her claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

By way of VA letters dated from 2000 to 2003, the veteran was 
informed of the provisions of the VCAA, the evidence she 
should submit in support of her claim and was also informed 
that VA would assist her by scheduling her for a VA 
examination and obtaining records identified by her.  The 
Board observes that the aforementioned documents informed the 
veteran of the evidence she was responsible for submitting 
and what evidence VA would obtain in an effort to 
substantiate her claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Moreover, the RO has obtained relevant records adequately 
identified by the veteran, obtained her service medical 
records and has scheduled her for a VA examination.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal, regarding the claim for service connection for 
residuals of a left Achilles tendon injury poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2002).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2002).

In the instant case, service medical records show that in 
February 1988, the veteran was treated for pain and swelling 
of the left Achilles.  She reported injuring the back of the 
left ankle while playing basketball.  Initially, it was 
reported that the veteran had a mild tear of the Achilles 
tendon.  In March 1988, the diagnosis was left Achilles 
tendon sprain.  From May to October 1988, medical reports 
reveal a diagnosis of chronic left Achilles Tendonitis.  When 
examined by VA in March 2003, it was reported that the 
veteran had left posterior heel and posteromedial hind foot 
pain.  The examiner stated that the veteran's [disability] 
picture was not entirely clear.  He noted that her history 
was one of contusion or tendon strain, both of which would 
expect to resolve with time.  The examiner related that the 
veteran did not have a history or physical examination 
consistent with Achilles tendon rupture.  The examiner stated 
that the veteran's examination was consistent with chronic 
posterior tibial tendon irritation and possible chronic 
insertional Achilles tendonitis.  The examiner reported that 
both of these conditions were normally due to wear and tear 
as opposed to one specific traumatic episode.  The examiner 
concluded that although the veteran's diagnosis was somewhat 
unclear, it was his belief that the veteran had a component 
of insertional Achilles tendonitis and a chronic posterior 
tibial tendon irritation.  The examiner reported that these 
conditions were normally overuse syndromes, but based on the 
veteran's history, they were likely exacerbated by her time 
in the military when she sustained some trauma to the 
posterior aspect of her calf and ankle during the basketball 
game.  

The Board finds that the March 2003 opinion tends to indicate 
that the veteran's current condition is related to service.  
The Board is of the opinion that the March 2003 opinion is 
probative and notes that it is not contradicted in the 
record.  Given the foregoing, and resolving all doubt in 
favor of the veteran, the Board concludes that the evidence 
supports a finding that Achilles tendonitis with a chronic 
posterior tibial tendon irritation was incurred in service.  
Thus, under the circumstances in the instant case, service 
connection is warranted.  


ORDER

Service connection for Achilles tendonitis with a chronic 
posterior tibial tendon irritation is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

